             Case 1:18-cv-03629-KPF Document 103 Filed 04/20/20 Page 1 of 4




                                                                                       COURTESY COPY

                                       STATE OF NEW YORK
                                OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                          DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                             LITIGATION BUREAU

                                    Writer’s Direct Dial: (212) 416-8651


                                                 April 17, 2020

    By ECF

                                                                           MEMO ENDORSED
    Honorable Katherine Polk Failla
    United States District Court
    Southern District of New York
    40 Foley Square, Room 2103
    New York, New York 10007

                    Re:      Kaplan v. N.Y.S. Dep’t of Labor, No. 18 Civ. 3629 (KPF)

    Dear Judge Failla:

           This Office represents the New York State Department of Labor (“DOL”). We write in
    opposition to Plaintiff’s letter-motion to reopen discovery and to compel the deposition of Amy
    Karp, Esq., a DOL attorney who was identified in DOL’s document production, concerning legal
    advice she gave on matters that are irrelevant to the parties’ claims and defenses. (ECF No. 99.)

           We plan to respond by April 20, 2020, to Plaintiff’s separate letter-motion (ECF No. 100)
    concerning a memorandum addressed to DOL’s General Counsel and another State attorney, and
    designated as “PRIVILEGED AND CONFIDENTIAL/REQUEST FOR LEGAL ADVICE.”

                                                  Background

            Plaintiff Fredy Kaplan (“Plaintiff”), a terminated DOL attorney, filed this action on April
    24, 2018 (ECF No. 1) and filed his Amended Complaint on October 29, 2018 (ECF No. 51). As
    limited by the Court’s Opinion and Order dated July 19, 2019 (ECF No. 70), Plaintiff asserts
    three claims under Title VII of the Civil Rights Act of 1964: a hostile work environment based
    on a co-worker’s alleged anti-Semitic comments, and retaliation for Plaintiff’s complaints about
    those comments and the same co-worker’s alleged sexist remarks.

           DOL’s Division of Equal Opportunity Development (“DEOD”) investigated Plaintiff’s
    complaints against the co-worker, John-Raphael Pichardo, Esq. The investigation, led by
    DEOD’s director at the time, Selica Y. Grant, Esq., confirmed that Pichardo had made sexist
    remarks and found it probable that he had made anti-Semitic comments regarding Plaintiff. DOL
    took decisive action as a result, and Pichardo resigned his position to avoid termination.

                    28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
          Case 1:18-cv-03629-KPF Document 103 Filed 04/20/20 Page 2 of 4
Hon. Katherine Polk Failla                                                                           Page 2 of 4
April 17, 2020

        Subsequently, Plaintiff admitted fabricating his allegations that Pichardo had made anti-
Semitic remarks, prompting DOL to arrange for a second, independent investigation. That
investigation determined that Plaintiff did not have a factual basis for his allegations against
Pichardo when he lodged his complaint, and thus had violated federal and state laws and DOL
policies. Given the same choice as Pichardo, Plaintiff refused to resign and was discharged.

         At her deposition on April 16, 2020, Ms. Grant testified regarding DEOD’s investigation.
She stated that based on witness interviews, DEOD concluded that Pichardo had violated DOL’s
anti-discrimination policy. She further testified that DOL counsel’s office concluded that
Pichardo’s conduct did not rise to the level of a violation of federal or state law. Ms. Grant
testified that Ms. Karp was the DOL attorney who reviewed DEOD’s draft report, communicated
with Ms. Grant concerning the Pichardo matter, and advised Ms. Grant on the law. DOL asserted
that the substance of Ms. Karp’s communications with DEOD is privileged.

               The Court Allowed Plaintiff Sufficient Time To Conduct Discovery

        Plaintiff purports to request a “limited extension of the current deadline of April 17,
2020” to depose Ms. Karp. (ECF No. 99, at 1.) There is no such deadline. Discovery in this case
concluded on March 31, 2020, subject to limited exceptions approved by the Court, which did
not include deposing Ms. Karp. See Order dated Jan. 17, 2020 (ECF No. 79) (extending
discovery to Mar. 31, 2020); Order dated Mar. 15, 2020 (ECF No. 81) (denying Plaintiff’s
request for a further extension); Order dated Mar. 17, 2020 (ECF No. 84) (denying Plaintiff’s
motion for reconsideration, but granting DOL’s request to extend the time to produce certain
witnesses to April 17, 2020). Thus, Plaintiff does not seek to “extend” discovery but to reopen it.
His request is meritless, as the “court ‘must’ limit [the] scope of discovery where ‘the party
seeking discovery has had ample opportunity to obtain the information[.]” Jackson v. Fed. Exp.,
766 F.3d 189, 199 (2d Cir. 2014) (quoting Fed. R. Civ. P. 26(b)(2)(C)(ii)).

        Here, Plaintiff had ample opportunity to conduct discovery, including any permissible
discovery from Ms., Karp. Counsel complains that she was not listed in DOL’s initial disclosures
as “a person with knowledge relevant to this action.” (ECF No. 99, at 1.) But that misstates the
parties’ obligations. Rule 26(a)(1) requires the disclosure of persons with “discoverable
information … that the disclosing party may use to support its claims or defenses, unless the use
would be solely for impeachment[.]” DOL was not required to identify Ms. Karp because it does
not intend to rely on her as a fact witness, and because her knowledge is privileged and thus, not
discoverable. Notably, Plaintiff failed to serve any interrogatories asking DOL to identify
persons with knowledge of how DOL determined whether Pichardo’s conduct was unlawful.1

        Despite Plaintiff’s failure to inquire, Ms. Karp was identified in documents produced by
DOL in discovery, including an organization chart that identified her as an Associate Counsel for
“(HR/Litigation Support).” Plaintiff’s counsel questioned several deponents about that document
but did not inquire about Ms. Karp’s alleged involvement in the Pichardo matter. DOL also

1
 By contrast, Plaintiff served an interrogatory seeking to identify the witnesses interviewed in the DEOD
investigation. In response, DOL identified Ms. Grant as a person with relevant knowledge, she was deposed, and her
witness list was produced.
           Case 1:18-cv-03629-KPF Document 103 Filed 04/20/20 Page 3 of 4
Hon. Katherine Polk Failla                                                                               Page 3 of 4
April 17, 2020

produced, in redacted form but with its heading intact, a “Confidential Memorandum” from Ms.
Karp with the subject line: “Draft Recommendation JR Pichardo[.]” Plaintiff’s counsel did not
question DOL’s redactions, seek an explanation of Ms. Karp’s role, or issue a subpoena for her
deposition. Plaintiff should not be permitted to depose her now that discovery has concluded.

                Plaintiff Identifies No “Compelling” Reason To Reopen Discovery

        Plaintiff’s counsel asserts that “the Court previously stated that no further extensions of
the discovery deadlines will be entertained.”2 (ECF No. 99, at 1.) He nevertheless argues that
there are “compelling reasons” to extend (i.e., reopen) discovery. Counsel identifies no such
reasons. Apart from being untimely, Plaintiff seeks privileged and irrelevant testimony.

         “In civil suits between private litigants and government agencies, the attorney-
client privilege protects most confidential communications between government counsel and
their clients that are made for the purpose of obtaining or providing legal assistance.” In re Cnty.
of Erie, 473 F.3d 413, 418 (2d Cir. 2007). The privilege shields “(1) [communications] between
government counsel and their clients that (2) [were] intended to be and [were] in fact kept
confidential, and (3) [were] made for the purpose of obtaining or providing legal advice.” Id. at
419. Ms. Grant testified that she communicated with Ms. Karp about whether Pichardo’s alleged
conduct violated federal and state anti-discrimination laws. The purpose of the communications
was to advise DOL whether the law was violated, and what steps to take in response. The
communications have been kept confidential; Plaintiff makes no claim of a waiver. Thus, the
attorney-client privilege clearly protects Ms. Karp’s communications with DEOD from
discovery. Similarly, the attorney work product doctrine protects her analysis and thought
processes. See, e.g., In re Steinhardt Partners, L.P., 9 F.3d 230, 234 (2d Cir. 1993).

       Finally, Plaintiff fails to demonstrate that the relevance of any testimony Ms. Karp could
provide. It is undisputed that DEOD determined that Pichardo violated DOL’s anti-
discrimination policy and outlined several options for Pichardo’s managers (who did not include
Ms. Karp). As other DOL witnesses testified, they offered Pichardo the choice to resign in lieu of
termination, and he accepted. Ms. Karp’s testimony can add nothing of relevance to these facts.
The patent irrelevance of the information sought is an additional reason to deny Plaintiff’s
request to reopen discovery and to compel Ms. Karp’s deposition.

         We appreciate the Court’s continued attention to this matter.

                                                           Respectfully,

                                                                  /s/

                                                           Michael A. Berg
                                                           Assistant Attorney General



2
 Counsel’s characterization is not quite right. The Court’s order actually stated: “There will be no further extensions
for Plaintiff.” (ECF 84, at 2 (emphasis added).)
                 Case 1:18-cv-03629-KPF Document 103 Filed 04/20/20 Page 4 of 4
         Hon. Katherine Polk Failla                                          Page 4 of 4
         April 17, 2020

         cc: Saul D. Zabell, Esq.
             Ryan T. Biesenbach, Esq.

The Court is in receipt of Plaintiff's letter requesting that the Court compel
the deposition of Amy Karp (Dkt. #99), and Defendants' response (Dkt. #102).
As the Court has noted in prior orders, discovery is closed with a few limited
exceptions. Plaintiff has not identified a compelling reason for why
discovery should be reopened for Ms. Karp's deposition. As Defendants note,
Plaintiff knew or should have known of Ms. Karp's existence, given her
identification in documents produced during discovery. Moreover, it seems
that the majority of Ms. Karp's anticipated testimony would be covered by the
attorney-client privilege. Accordingly, Plaintiff's application is DENIED.

Dated:       April 20, 2020                     SO ORDERED.
             New York, New York




                                                HON. KATHERINE POLK FAILLA
                                                UNITED STATES DISTRICT JUDGE
